



EXHIBIT 10.1




CASH PERFORMANCE SHARES AWARD AGREEMENT


KeyCorp grants to the Participant named below, in accordance with the terms, and
subject to the conditions, of the KeyCorp 2013 Equity Compensation Plan (the
“Plan”), this Cash Performance Shares Award Agreement (the “Award Agreement”)
and the attached Acceptance Agreement, an award of the target number of
performance shares (“Performance Shares” or “Award”), on the Date of Grant, each
as set forth below. Capitalized terms used herein without definition shall have
the meanings assigned to them in the Plan.
Each Performance Share represents the contingent right to receive a payment in
cash equal to the Fair Market Value of one Common Share, subject to the terms
and conditions set forth in the Plan, this Award Agreement and the Acceptance
Agreement. The Participant’s right to receive payment of all, a portion, or a
multiple of the Performance Shares shall be contingent upon the level of
achievement of the Performance Goals and the Participant’s continued employment,
each as provided herein, in all cases subject to the other terms and conditions
of this Award Agreement, the Plan and the Acceptance Agreement.
Name of Participant:
[•]

Target Number of Performance Shares:
[•]

Date of Grant:
February __, 2018

Vesting Date:
February 17, 2021, subject to approval of the Compensation and Organization
Committee of the Board of Directors, and subject to your continued employment on
this date and the achievement of the Performance Goals set forth below (except
as otherwise provided in this Award Agreement)

Performance Period:
January 1, 2018 through December 31, 2020

Performance Goals:
The Participant may vest in between 0% and 150% of the target number of
Performance Shares subject to this Award based on the weighted level of
achievement of the following “Performance Goals” during the Performance Period:

Performance Goals
Other Factors
(Vesting Reduction Only)
Performance Metric
Weight
Threshold
Target
Maximum
50% Weighted
Vesting
100% Weighted
Vesting
150% Weighted
Vesting
Total Shareholder Return vs. Peers
25%
25% ile
50% ile
75% ile
ERM Dashboard
Return on Tangible Common Equity v. Peers
25%
25% ile
50% ile
75% ile
Execution of Strategic Priorities
Cumulative
Earnings Per Share
50%
75% of EPS at Plan*
100% of EPS at Plan*
125% of EPS at Plan*
Other factors, as appropriate

Straight line interpolation applies for performance between Threshold and
Maximum levels.
The Committee shall determine the level of achievement of the Performance Goals
within two and one-half months after the end of the Performance Period in
accordance with the provisions of this Award Agreement, the Plan and the
Acceptance Agreement. Notwithstanding any other provision of the Award
Agreement, the Committee may reduce the number of Performance Shares otherwise
vesting based on the Other Factors set forth above, as determined by the
Committee in its sole discretion.
For purposes of this Award Agreement:
*EPS at Plan:
The Cumulative Earnings Per Share as set forth in the KeyCorp 2018-2020 Long
Term Incentive Compensation Plan, which excludes any impact to Cumulative
Earnings Per Share based on changes to interest rates. EPS at Plan may be
adjusted by KeyCorp, in its discretion, to correspond to changes in interest
rates.






--------------------------------------------------------------------------------





Total Shareholder Return vs. Peers:
KeyCorp’s percentile ranking among the companies in the Peer Group (as defined
below) for total shareholder return for the Performance Period, calculated based
on the average closing share price over the last 20 trading days in 2017
compared to the average closing share price over the last 20 days in 2020 plus
investment of dividends paid during the Performance Period.

Return on Tangible Common Equity
vs. Peers:
KeyCorp’s percentile ranking among the companies in the Peer Group (as defined
below) for average annual return on tangible common equity during the three
fiscal years of (or ending during) the Performance Period, with return on
tangible common equity calculated as net income from continuing operations
attributable to common shareholders divided by average tangible common equity
from continuing operations.

Cumulative Earnings Per Share:
The sum of KeyCorp’s annual earnings per share for the three fiscal years in the
Performance Period, as reported in the Form 10-Ks filed by KeyCorp for such
fiscal years.

Peer Group:
The companies in the S&P Banks Index on the Date of Grant, excluding Wells Fargo
& Company and Hudson City Bancorp, with such adjustments to the composition of
the Peer Group as may be determined by the Committee, in its sole discretion.
The Committee reviews the companies in the Peer Group annually.

____________________________________________________________________________
The Participant must accept the Award online in accordance with the procedures
established by KeyCorp and the Award administrator or this Award Agreement may
be cancelled by KeyCorp, in its sole discretion. By accepting the Award in
accordance with these procedures, the Participant acknowledges that:
•
This Award is subject to the KeyCorp Incentive Compensation Program and Policy,
as amended from time to time. The Participant understands and agrees that the
Award is subject to risk adjustment in accordance with the procedures set forth
in the Incentive Compensation Program and Policy. These procedures permit Key,
in its sole discretion, to decrease, forfeit, or initiate a clawback, of all or
any part of the Award under certain circumstances, including in the event that
the Participant receives a "Does Not Meet" risk rating as part of his or her
annual performance review, and/or in the event that the Participant's business
unit experiences negative pre-provision net revenue (before allocated costs) or
significant credit, market or operational losses. If a significant risk event
occurs, whether at the individual or business level, a root cause analysis may
be conducted, which may result in a risk adjustment of the Award.

•
The Participant understands that as a condition to receiving the Award, the
Participant must agree to be bound by and comply with the terms and conditions
of the Plan, the Award Agreement and related Acceptance Agreement. As soon as
the Participant accepts the Award, the terms and conditions of the Award
Agreement and Acceptance Agreement will constitute a legal contract that will
bind both the Participant and KeyCorp.



Additional Terms


1.     Effect of Termination.


(a)    In General. The Award shall be forfeited automatically without further
action or notice if the Participant ceases to be continuously employed by Key
prior to the Vesting Date, except as otherwise provided in this Section 1. For
purposes of this Section 1, the continuous employment of the Participant shall
not be deemed to have been interrupted, and the Participant shall not be deemed
to have ceased to be an employee of Key, by reason of the transfer of employment
among KeyCorp and its affiliates.


(b)    Certain Terminations. Notwithstanding Section 1(a), if, prior to the
Vesting Date:
(i)     the Participant’s continuous employment is terminated as a result of the
Participant’s death or Disability, the Participant will immediately vest in the
target number of Performance Shares; or





--------------------------------------------------------------------------------





(ii)    the Participant’s continuous employment is terminated as a result of
Retirement, the Participant shall, (A) for any unvested Performance Shares that
were granted one year or more prior to the Participant’s effective termination
date, fully vest in such Performance Shares, and (B) for any unvested
Performance Shares that were granted less than one year prior to Participant’s
effective termination date, vest in a pro rata portion of such Performance
Shares; provided, however, that Key may, in its sole discretion, provide that
any unvested Performance Shares that would otherwise be subject to Section
1(b)(ii)(B) (i.e., vest in a pro rata portion as a result of Retirement because
such Performance Shares were granted less than one year prior to Participant’s
effective termination date) may instead be treated consistent with Section
1(b)(ii)(A) (i.e., fully vest); or
(iii)    the Participant’s Voluntary Resignation on or after attaining age 55
and completion of at least 5 years of service (excluding a Retirement), the
Participant will vest in a pro rata portion of any unvested Performance Shares;
or
(iv)    the Participant’s continuous employment is terminated as a result of a
Termination Under Limited Circumstances, subject to the Participant executing a
release of claims in Key’s favor in a form agreeable to Key, the Participant
will vest in any unvested Performance Shares on the scheduled Vesting Date(s);
provided, however, that should Key determine, in its sole discretion, that full
vesting of any unvested Performance Shares would result in the unjust enrichment
of the Participant, Key may provide, instead, that the Participant will vest
only in a pro rata portion of any unvested Performance Shares.
Subject to Section 11 hereof, Performance Shares vested under the provisions of
Section 1(b)(i) shall be paid in cash within 45 days after the termination of
the Participant’s employment, and Performance Shares vested under the provisions
of Section 1(b)(ii), (iii) or (iv) shall be paid in cash within 45 days after
the scheduled Vesting Date(s).
For purposes of this Award Agreement, the Participant’s “Retirement” shall mean
the Participant’s Voluntary Resignation on or after attaining age 60 and
completion of at least 10 years of service. The Participant’s “Termination Under
Limited Circumstances” shall mean the Participant’s termination from Key under
circumstances in which the Participant becomes entitled to receive: (i) a
severance under the KeyCorp Separation Pay Plan as in effect at the time of the
Participant’s termination, or (ii) under circumstances under which the
Participant is entitled to receive salary continuation benefits under the terms
and conditions of an employment separation or letter agreement with Key,
including, without limitation, a Change of Control Agreement.


The pro rata vesting provided for under this Award Agreement shall be determined
by multiplying the number of unvested Performance Shares as of the date of the
Participant’s termination by a fraction, the numerator of which shall be the
number of full months of Participant’s continuous employment from the Date of
Grant through the date of termination and the denominator of which shall be 36,
and adjusting this number at the end of the Performance Period based on the
level of achievement of the Performance Goals (and the satisfaction of the other
terms and conditions of this Award Agreement, the Plan and the Acceptance
Agreement).


(c)    Certain Terminations Within Two Years After a Change of Control.
Notwithstanding the foregoing provisions of Section 1, if, prior to the Vesting
Date, the Participant’s continuous employment with Key is terminated within two
years following the date of a Change of Control for any reason other than a
Voluntary Resignation (excluding a Voluntary Resignation that constitutes a
Retirement, as defined above) or a Termination for Cause, the target number of
Performance Shares (or if such Change of Control and termination of employment
occurs after the end of the Performance Period, the number of Performance Shares
earned under this Award Agreement based upon achievement of the Performance
Goals) shall become immediately vested (without pro ration). Subject to Section
11 hereof, Performance Shares vested under the provisions of this Section 1(c)
shall be paid in cash within 45 days after the termination of the Participant’s
employment.


2.    Payment of Vested Performance Shares. Except as otherwise provided in
Sections 1(b) or 1(c), any Performance Shares earned pursuant to this Award
Agreement shall become vested only if the Participant remains continuously
employed by Key from the Date of Grant through the Vesting Date. Payment of any
earned and vested Performance Shares, rounded down to the nearest Common Share,
shall be made in the form of cash. Each Performance Share shall have a value
equal to the average of the Fair Market Value of one Common Share over the 30
trading days immediately prior to the date of payment of the Performance Share.
Except as otherwise provided in Sections 1(b) or 1(c), and further subject to
Section 11 hereof, payment of vested Performance Shares shall occur within 45
days after the Vesting Date.





--------------------------------------------------------------------------------





3.    Dividend Equivalents. Dividend equivalents shall be credited on the target
number of Performance Shares which shall be deemed reinvested and be subject to
the same terms and restrictions otherwise applicable to the Performance Shares
(including but not limited to vesting requirements) under this Award Agreement,
the Plan and the Acceptance Agreement.
4.    Harmful Activity. Notwithstanding any other provision of this Award
Agreement to the contrary, if the Participant engages in any Harmful Activity
prior to or within twelve months after the Participant’s termination of
employment with Key, then the Performance Shares shall be immediately forfeited
without further action or notice, and the Participant shall pay to KeyCorp, upon
KeyCorp’s demand, the amount of any cash payment received by the Participant
pursuant to this Award Agreement within one year prior to the Participant’s
termination of employment. This Section 4 shall survive the termination of
Participant’s employment.
5.    KeyCorp’s Reservation of Rights. As a condition of receiving this Award,
the Participant acknowledges and agrees that Key intends to comply with the
requirements of (a) the Dodd-Frank Wall Street Reform and Consumer Protection
Act (including clawback provisions), as the same may be amended from time to
time; (b) the banking regulatory agencies’ Guidance on Sound Incentive
Compensation Policies; and (c) KeyCorp’s risk requirements and policies. As a
condition of receiving this Award, the Participant understands and agrees that
KeyCorp may, in its sole discretion, (x) decrease or cause the forfeiture of all
or any part of this Award, (y) initiate a clawback of all or any part of this
Award, and/or (z) demand the Participant’s repayment to KeyCorp of any cash paid
to the Participant under this Award if KeyCorp determines that such action is
necessary or desirable.
6.    Relation to Other Benefits. Any economic or other benefit to the
Participant under this Award Agreement shall not be taken into account in
determining any benefits to which the Participant may be entitled under any
profit-sharing, retirement or other benefit or compensation plan maintained by
Key and shall not affect the amount of any life insurance coverage available to
any beneficiary under any life insurance plan covering employees of Key.
7.    Taxes and Withholding. To the extent that Key is required to withhold any
federal, state, local or other taxes in connection with the delivery of Common
Shares under this Award Agreement, then Key shall retain a number of Common
Shares otherwise deliverable hereunder with a value equal to the required
withholding (based on the Fair Market Value of the Common Shares on the date of
delivery). To the extent that Key is required to withhold any federal, state,
local or other taxes at any time other than upon delivery of Common Shares under
this Award Agreement, then Key shall have the right in its sole discretion to
(a) require the Participant to pay or provide for payment of the required tax
withholding, (b) retain a number of Common Shares that otherwise would remain
subject to this Award with a value equal to the required withholding amount
(determined based on the Fair Market Value of the Common Shares on the date the
applicable taxes are required to be withheld) and make a corresponding reduction
in the number of Performance Shares subject to this Award, or (c) deduct the
required tax withholding from any other compensation payable in cash to the
Participant. To the extent that withholding taxes are satisfied by the retention
of Common Shares, the value of the Common Shares so retained shall not exceed
the amount of taxes required to be withheld based on the maximum statutory tax
rates in the applicable taxing jurisdictions. Further, to the extent that this
Award constitutes a deferral of compensation subject to Section 409A of the
Code, any retention of Common Shares pursuant to clause (b) of the immediately
preceding sentence to satisfy tax withholding requirements at any time other
than at the time of delivery of Common Shares shall be effected only as
permitted pursuant to Treasury Regulations Sections 1.409A-3(j)(4)(vi) and
1.409A-3(j)(4)(xi), as applicable.
8.    Entire Agreement; Amendments. This Award Agreement, along with the Plan
and the related Acceptance Agreement, contains the entire agreement and
understanding of the parties with respect to the subject matter contained
therein, and supersedes all prior written or oral communications,
representations and negotiations in respect thereto. KeyCorp may modify or amend
this Award Agreement at any time upon written notice to the Participant,
provided that KeyCorp may not amend this Award Agreement in a manner adverse to
the interests of the Participant without the Participant’s consent.
Notwithstanding any other provision of this Award Agreement, if the Committee
determines that a change in the business, operations, corporate structure or
capital structure of KeyCorp, the manner in which it conducts business or other
events or circumstances render the Performance Goals to be unsuitable, the
Committee may modify the Performance Goals and/or the related threshold, target
and maximum levels of achievement, in whole or in part, as the Committee deems
appropriate. In the event of any inconsistency between the provisions of this
Award Agreement or the related Acceptance Agreement, on the one hand, and the
Plan, on the other, the Plan shall govern.
9.    Administration. KeyCorp shall have the right, in accordance with the Plan,
to determine any questions which arise in connection with the Award. All such
determinations and decisions shall be final, conclusive and binding on all
persons, including Key, the Participant and the Participant’s estate and
beneficiaries.





--------------------------------------------------------------------------------





10.    Successors and Assigns. Without limiting Section 14.1 of the Plan, the
provisions of this Award Agreement shall inure to the benefit of, and be binding
upon, the successors, administrators, heirs, legal representatives and assigns
of the Participant, and the successors and assigns of KeyCorp.
11.     Compliance with Section 409A of the Internal Revenue Code. To the extent
applicable, it is intended that this Award comply with the provisions of Section
409A of the Code (“Section 409A”). The Award shall accordingly be administered
in a manner consistent with this intent, and any provision that would cause the
Award to fail to satisfy Section 409A shall have no force and effect until
amended to comply with Section 409A. In particular, to the extent that the
Participant’s right to receive payment under the Award becomes vested and the
event triggering the Participant’s right to payment is the Participant’s
termination of employment, then notwithstanding anything herein to the contrary,
payment will be made to the Participant, to the extent necessary to comply with
Section 409A, on the earlier of (a) the Participant’s “separation from service”
(determined in accordance with Section 409A); provided, however, that if the
Participant is a “specified employee” (determined in accordance with KeyCorp’s
policies), the date of payment shall not occur on the otherwise scheduled
payment date, but shall instead be paid, without interest, on the tenth business
day of the seventh month following the date of the Participant’s separation from
service with Key. Further, but solely to the extent necessary to comply with
Section 409A, a transaction shall be considered a Change of Control only if it
also qualifies as a “change in the ownership” a “change in the effective
control” or a “change in the ownership of a substantial portion of the assets”
of KeyCorp within the meaning of Section 409A, and the Participant’s
“Disability” will be treated as such only if the Participant would also be
considered “disabled” within the meaning of Section 409A.








ACCEPTANCE AGREEMENT


I acknowledge receipt of the attached Award and in consideration thereof, I
accept such Award subject to the terms and conditions of the Plan, the Award
Agreement, and the restrictions that are set forth in this Acceptance Agreement.


I also understand and agree that the restrictions set forth in this Acceptance
Agreement are (i) in addition to, and do not in any way limit or vary the
restrictions that are contained in any other agreement, plan, policy, or
practice that are applicable to me as an employee of Key, and (ii) binding upon
me regardless of whether I vest, sell, transfer, pledge, hypothecate, or
otherwise dispose of the Award or any amount to be paid to me pursuant to the
Award.


1. I recognize the importance of preserving the confidentiality of Non-Public
Information of Key, and I acknowledge and agree that: (a) during my employment
with Key, I will acquire, reproduce, and use such Non-Public Information only to
the extent reasonably necessary for the proper performance of my duties; (b)
both during and after my employment with Key, I will not use, publish, sell,
trade or otherwise disclose such Non-Public Information; and (c) upon the
termination of my employment with Key, I will immediately return to Key all
documents, data, information and equipment in my possession or to which I have
access that may contain such Non-Public Information. I also agree to enter into
and to execute nondisclosure agreements in favor of Key and others doing
business with Key with whom Key has a confidential relationship.


I acknowledge that Key has informed me that I will not be held criminally or
civilly liable under any federal or state trade secret law for the disclosure of
Non-Public Information that: (1) is made (a) in confidence to a Federal, state
or local government official, either directly or indirectly, or to an attorney,
and (b) solely for the purpose of reporting or investigating a suspected
violation of law; or (2) is made in a complaint or other document filed in a
lawsuit or other proceeding, if such filing is made under seal. Disclosure of
Non-Public Information to attorneys, made under seal, or pursuant to court order
is also protected in certain circumstances under the federal Defend Trade
Secrets Act. This provision does not limit my right to respond accurately and
fully to any question, inquiry or request for information when required by legal
process or from initiating communications directly with, or responding to any
inquiry from, or providing testimony before, any self-regulatory organization or
state or federal regulatory authority, regarding Key, my employment, or this
provision. Furthermore, I am not required to contact Key regarding the subject
matter of any such communications before engaging in such communications. I
understand that my rights as set forth in this paragraph apply to this
agreement, as well as any similar agreement that I have entered into, or may
enter into, with Key regarding non-disclosure of information.


2. I acknowledge and agree that the duties of my position at Key may include the
development of Intellectual Property, and that any Intellectual Property which I
create with any of Key’s resources or assistance, in whole or in part, and which
pertains to the business of Key is the property of Key. I hereby agree and I
hereby assign to Key all right, title,





--------------------------------------------------------------------------------





and interest in and absolute title to such Intellectual Property, including,
without limitation, copyrights, trademarks, service marks, and patents in or to
(or associated with) such Intellectual Property and I agree that I will execute
all patent applications and assignments thereof on Key’s behalf without
additional compensation.


3. Except in the proper performance of my duties for Key, I acknowledge and
agree that from the date hereof through a period of one (1) year after the
termination of my employment with Key for any reason, I will not, directly or
indirectly, for myself or on behalf of any other person or entity, hire or
solicit or entice for employment any Key Employee, without the written consent
of Key (which consent Key may grant or withhold in its discretion). “Key
Employees” shall include (i) all current Key employees, and (ii) all persons who
were employed by Key at any time during the six (6) month period prior to my
termination from Key.


4. (a) Except in the proper performance of my duties for Key, I acknowledge and
agree that from the date hereof through a period of one (1) year after the
termination of my employment with Key for any reason, I will not, directly or
indirectly, for myself or on behalf of any other person or entity, call upon,
solicit, or do business with any Key customer or prospective customer of Key
with whom I interacted or learned of during the course of my employment at Key,
without the written consent of Key (which consent Key may grant or withhold in
its discretion).


(b) In the event that my employment with Key is terminated as a result of a
Termination Under Limited Circumstances, the restrictions in paragraph 4(a) of
this Acceptance Agreement shall become inapplicable to me; however, the
restrictions in paragraphs 1, 2, and 3 of this Acceptance Agreement shall remain
in full force and effect.


5. The aforementioned restrictions in paragraphs 1, 2, 3 and 4(a) shall not
apply in the event that, within the 2-year period commencing on a Change of
Control: (i) my employment with Key is terminated as a result of a Termination
Under Limited Circumstances, or (ii) I terminate employment with Key after a
relocation of my principal place of employment more than 35 miles from my
principal place of employment immediately prior to the Change of Control, or
after a reduction in my base salary after a Change of Control.


6. I agree that the Plan, the Award Agreement and this Acceptance Agreement will
be governed by Ohio law without regard to conflicts of laws principles, and that
if any term, condition, clause or provision of the Plan, the Award Agreement or
this Acceptance Agreement is determined by a Court of competent jurisdiction to
be void or invalid at law, then only that term, condition, clause or provision
determined to be void or invalid shall be stricken, and the remainder of the
Plan, the Award Agreement and this Acceptance Agreement shall remain in full
force and effect in all other aspects.


I also understand and agree that if I engage in any activity that is in
violation of the Plan, the Award Agreement or this Acceptance Agreement, such
conduct may cause serious damage and irreparable injury to Key, and Key at its
election may terminate my employment (if I am still employed), seek monetary
damages and attorney fees, and injunctive relief without the necessity of
posting bond, as well as any and all other equitable relief to which it may be
entitled under the law, the Plan, the Award Agreement and this Acceptance
Agreement.


* * * * *



















